          Case 6:21-cv-00018-ACC-GJK Document 1-2 Filed 01/04/21 Page 1 of 11 PageID 61
Filing # 116868645   E-Filed 11/18/2020 11:10:23 AM


                    IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT
                            IN AND FOR ORANGE COUNTY, FLORIDA
                                       CIVIL DIVISION

        MELANIE JEROZAL,

               Plaintiff,
                                                             CASE NO:
        v.

        UNIVERSAL CITY DEVELOPMENT
        PARTNERS, LTD.

              Defendant.
        __________________________________/

                             COMPLAINT AND DEMAND FOR JURY TRIAL

               Plaintiff, Melanie Jerozal, by and through undersigned counsel, brings this action against

        Defendant, Universal City Development Partners, Ltd., and in support of her claims states as

        follows:

                                          JURISDICTION AND VENUE

               1.      This is an action for damages in excess of $30,000, exclusive of interest, fees, and

        costs, and for declaratory relief, for violations of Title VII of the Civil Rights Act of 1964, as

        amended (“Title VII”), 42 U.S.C. § 2000e et seq., and the Florida Civil Rights Act of 1992, as

        amended (“FCRA”), Fla. Stat. Section 760.01 et seq.

               2.      Venue is proper in Orange County, because all of the events giving rise to these

        claims occurred in this County.

                                                    PARTIES

               3.      Plaintiff is a resident of Orange County, Florida.

               4.      Defendant operates a security division for an amusement park in Orlando, in

        Orange County, Florida.
Case 6:21-cv-00018-ACC-GJK Document 1-2 Filed 01/04/21 Page 2 of 11 PageID 62




                                     GENERAL ALLEGATIONS

          5.     Plaintiff has satisfied all conditions precedent, or they have been waived.

          6.     Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

          7.     Plaintiff requests a jury trial for all issues so triable.

          8.     At all times material hereto, Plaintiff was an employee of Defendant within the

meaning of Title VII and the FCRA.

          9.     At all times material hereto, Defendant employed fifteen (15) or more employees.

Thus, Defendant is an “employer” within the meaning of Title VII and the FCRA, Fla. Stat.

Section 760.02(7).

                                                  FACTS

          10.    Plaintiff was employed by Defendant from July 2016 to November 2019 as a

Paramedic.

          11.    Plaintiff is a female.

          12.    Thus, Plaintiff is a member of a protected class, and on account of her protected

status, Plaintiff benefits from the protections of Title VII.

          13.    Plaintiff performed the job for which she was hired in a satisfactory manner.

          14.    In November 2018, Plaintiff was sexually harassed by a co-worker, Christopher

Miller (“Miller”), who, along with his wife sent Plaintiff unwelcome text messages.

          15.    Miller sent Plaintiff unwanted and unprovoked text messages declaring his love

for Plaintiff.

          16.    Miller’s wife sent Plaintiff text messages insinuating Plaintiff’s karma would be

to die.

          17.    Plaintiff made it clear to Miller that she did not want any relationship with Miller.



                                                 2
Case 6:21-cv-00018-ACC-GJK Document 1-2 Filed 01/04/21 Page 3 of 11 PageID 63




        18.    Miller became physically aggressive towards Plaintiff, slamming things in front

of her, and yelled at her in front of other co-workers.

        19.    Plaintiff reported the harassment to Gina Peterson, Health Service Supervisor, on

or about April 17, 2019, but Defendant failed to take any remedial action other than having

Plaintiff write a witness statement.

        20.    In or about June 2019, Miller asked Plaintiff for her address purportedly to

purchase roadside hazard insurance for her. Plaintiff refused and told Miller she did not want it.

When Plaintiff refused, Miller searched for Plaintiff’s address online anyway, found it, and then

read it out loud for everyone to hear.

        21.    For the second time, Plaintiff again informed supervisors, including Kim

Goodman, Tim Murry, Henry Morales, and Eric Depew, all Health Service Supervisors, that she

felt sexually harassed by Miller and requested to have her shift changed from Miller’s shift.

        22.    In June 2019, Miller texted Plaintiff that, “[Michael] Wrobel pulled me outside

today off the record. Your name came up. When you are back talking to me, you are going to

want to hear what he said. In the meantime, all I can say is you are on a radar screen you don't

want to be on. Be careful.”

        23.    Miller continued being aggressive with Plaintiff at work and yelling at her that

they needed to fix this and make it work.

        24.    In September 2019, a different co-worker informed Plaintiff that Miller was

switching shifts to ensure he worked with Plaintiff and that is what you do “for someone you

love.” Defendant approved all of Miller’s shift change requests so that he could be assigned with

Plaintiff.




                                              3
Case 6:21-cv-00018-ACC-GJK Document 1-2 Filed 01/04/21 Page 4 of 11 PageID 64




       25.     On or about September 25, 2019, for the third time, Plaintiff again informed

supervisors, including Henry Morales again, of Miller’s behavior and was only told to take her

complaint to Human Resources.

       26.     On or about October 1, 2019, Plaintiff went to Human Resources, specifically

Jennifer Cole, complaining of Miller’s sexual harassment for the fourth time, and her complaints

were supposedly documented by Defendant’s Human Resources.

       27.     On or about October 18, 2019, Defendant’s Human Resources told Plaintiff that

the issue was over, there should be no other problems with Miller, and that Plaintiff should “get

along” with Miller “play nice” because they had to work together.

       28.     However, on or about October 21, 2019, Miller again switched a shift with

another team member in order to work with Plaintiff and the supervisors approved the shift

change for him.

       29.     On October 30, 2019, Miller and Plaintiff were in a company vehicle picking up

one of the supervisors from the garage when Miller, who was driving and solely in control of the

vehicle, chose to go to the grocery store to pick up food for a department luncheon. Plaintiff did

not want to stop at the grocery store and said so. Miller ignored Plaintiff and went anyway. Upon

return, and after being told what happened, Defendant put Plaintiff on administrative leave

without pay.

       30.     Miller, who had been in control of the vehicle and refused to return Plaintiff to

work when she said she did not want to go along with him, was not placed on unpaid leave.

       31.     Thus, Plaintiff was subjected to sex discrimination on the basis of her sex.




                                             4
Case 6:21-cv-00018-ACC-GJK Document 1-2 Filed 01/04/21 Page 5 of 11 PageID 65




       32.     Plaintiff complained about the sex discrimination to Defendant by reporting the

sexual harassment to her supervisors on multiple occasions and to Defendant's Human

Resources.

       33.     Defendant took no remedial action in response to Plaintiff’s multiple complaints.

       34.     On or about November 1, 2019, only two weeks after Defendant’s Human

Resources told Plaintiff the issue was “over,” Defendant, through Michael Wrobel, retaliated

against Plaintiff for invoking her rights under Title VII by terminating Plaintiff’s employment.

                             COUNT I – TITLE VII VIOLATION
                                    (HARASSMENT)

       35.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 34 of this

Complaint, as though fully set forth herein.

       36.     Plaintiff is a member of a protected class under Title VII.

       37.     Plaintiff was subjected to unwelcome harassment on the basis of her sex,

including being sent unwanted text messages from Miller and his wife, having her personal

address read aloud at work when Miller insisted on buying things for Plaintiff that she did not

want, having to continue working shifts with Miller after she requested not to, and having Miller

react aggressively towards her throughout the work day.

       38.     The harassment suffered by Plaintiff was sufficiently severe or pervasive to alter

the terms and conditions of Plaintiff’s employment with Defendant, up to and including the

termination of Plaintiff’s employment.

       39.     Defendant knew or should have known of the unwelcome harassment suffered by

Plaintiff, and failed to intervene or to take prompt and effective remedial action in response.

       40.     Defendant’s actions were willful and done with malice.




                                               5
Case 6:21-cv-00018-ACC-GJK Document 1-2 Filed 01/04/21 Page 6 of 11 PageID 66




        41.     Plaintiff was injured due to Defendant’s violations of Title VII, for which Plaintiff

is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      An injunction restraining continued violation of Title VII by Defendant;

                d)      Compensation for lost wages, benefits, and other remuneration;

                e)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                        position, or in the alternative, front pay;

                f)      Any other compensatory damages, including emotional distress, allowable

                        at law;

                g)      Punitive damages;

                h)      Prejudgment interest on all monetary recovery obtained.

                i)      All costs and attorney’s fees incurred in prosecuting these claims; and

                j)      For such further relief as this Court deems just and equitable.

                             COUNT II – TITLE VII RETALIATION

        42.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 34 of this

Complaint, as though fully set forth herein.

        43.     Plaintiff is a member of a protected class under Title VII.

        44.     Plaintiff exercised or attempted to exercise her rights under Title VII, thereby

engaging in protected activity under Title VII.

        45.     Defendant retaliated against Plaintiff for engaging in protected activity under Title

VII by terminating Plaintiff.



                                                6
Case 6:21-cv-00018-ACC-GJK Document 1-2 Filed 01/04/21 Page 7 of 11 PageID 67




        46.     Defendant’s actions were willful and done with malice.

        47.     In terminating Plaintiff, Defendant took material adverse action against Plaintiff.

        48.     Plaintiff was injured due to Defendant’s violations of Title VII, for which Plaintiff

is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      That this Court enter a declaratory judgment, stating that Defendant

                        retaliated against Plaintiff for exercising her rights under Title VII;

                d)      That this Court enter an injunction restraining continued violation of Title

                        VII by Defendant;

                e)      Compensation for lost wages, benefits, and other remuneration;

                f)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                        position, with back pay plus interest, pension rights, seniority rights, and

                        all fringe benefits;

                g)      Front pay;

                h)      Any other compensatory damages, including emotional distress, allowable

                        at law;

                i)      Punitive damages;

                j)      Prejudgment interest on all monetary recovery obtained.

                k)      All costs and attorney’s fees incurred in prosecuting these claims; and

                l)      For such further relief as this Court deems just and equitable.




                                                7
Case 6:21-cv-00018-ACC-GJK Document 1-2 Filed 01/04/21 Page 8 of 11 PageID 68




                                   COUNT III – FCRA VIOLATION
                                        (HARASSMENT)

          49.    Plaintiff realleges and readopts the allegations of paragraphs 1 through 34 of this

Complaint, as though fully set forth herein.

          50.    Plaintiff is a member of a protected class under the FCRA.

          51.    Plaintiff was subjected to unwelcome harassment on the basis of her sex,

including being sent unwanted text messages from Miller and his wife, having her personal

address read aloud at work when Miller insisted on buying things for Plaintiff that she did not

want, having to continue working shifts with Miller after she requested not to, and having Miller

react aggressively towards her throughout the work day.

          52.    The harassment suffered by Plaintiff was sufficiently severe or pervasive to alter

the terms and conditions of Plaintiff’s employment with Defendant, including but not limited to

termination of Plaintiff’s employment.

          53.    In response, Defendant failed to intervene or take prompt and effective remedial

action.

          54.    Defendant’s actions were willful and done with malice.

          55.    Plaintiff was injured due to Defendant’s violations of the FCRA, for which

Plaintiff is entitled to relief.

          WHEREFORE, Plaintiff demands:

                 k)      A jury trial on all issues so triable;

                 l)      That process issue and that this Court take jurisdiction over the case;

                 m)      Compensation for lost wages, benefits, and other remuneration;

                 n)      Reinstatement of Plaintiff to a position comparable to prior position, or in

                         the alternative, front pay;

                                                 8
Case 6:21-cv-00018-ACC-GJK Document 1-2 Filed 01/04/21 Page 9 of 11 PageID 69




                o)      Any other compensatory damages, including emotional distress, allowable

                        at law;

                p)      Punitive damages;

                q)      Prejudgment interest on all monetary recovery obtained.

                r)      All costs and attorney’s fees incurred in prosecuting these claims; and

                s)      For such further relief as this Court deems just and equitable.

                               COUNT IV – FCRA RETALIATION

        56.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 34 of this

Complaint, as though fully set forth herein.

        57.     Plaintiff is a member of a protected class under the FCRA.

        58.     Plaintiff engaged in protected activity under the FCRA by reporting the sexual

harassment multiple times to multiple supervisors and Defendant’s Human Resources.

        59.     Defendant retaliated against Plaintiff for engaging in protected activity under the

FCRA by terminating her employment.

        60.     Defendant’s actions were willful and done with malice.

        61.     By terminating her employment, Defendant took material adverse action against

Plaintiff.

        62.     Plaintiff was injured due to Defendant’s violations of the FCRA, for which

Plaintiff is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                m)      A jury trial on all issues so triable;

                n)      That process issue and that this Court take jurisdiction over the case;




                                                9
Case 6:21-cv-00018-ACC-GJK Document 1-2 Filed 01/04/21 Page 10 of 11 PageID 70




              o)      That this Court enter a declaratory judgment, stating that Defendant

                      interfered with Plaintiff’s rights under the FCRA;

              p)      Compensation for lost wages, benefits, and other remuneration;

              q)      Reinstatement of Plaintiff to a position comparable to prior position, with

                      back pay plus interest, pension rights, and all benefits;

              r)      Front pay;

              s)      Any other compensatory damages, including emotional distress, allowable

                      at law;

              t)      Punitive damages;

              u)      Prejudgment interest on all monetary recovery obtained.

              v)      All costs and attorney’s fees incurred in prosecuting these claims; and

              w)      For such further relief as this Court deems just and equitable.

                                   JURY TRIAL DEMAND

      Plaintiff demands trial by jury as to all issues so triable.

      Dated this 18th day of November, 2020.

                                              Respectfully submitted,


                                              /s/ Brandon J. Hill
                                              BRANDON J. HILL
                                              Florida Bar Number: 0037061
                                              Direct Dial: 813-337-7992
                                              AMANDA E. HEYSTEK
                                              Florida Bar Number: 0285020
                                              Direct Dial: 813-379-2560
                                              WENZEL FENTON CABASSA, P.A.
                                              1110 N. Florida Avenue, Suite 300
                                              Tampa, Florida 33602
                                              Main Number: 813-224-0431
                                              Facsimile: 813-229-8712
                                              Email: bhill@wfclaw.com

                                             10
Case 6:21-cv-00018-ACC-GJK Document 1-2 Filed 01/04/21 Page 11 of 11 PageID 71




                                    Email: aheystek@wfclaw.com
                                    Email: aketelsen@wfclaw.com
                                    Attorneys for Plaintiff




                                   11
